Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


In the Matter of X.S., a Juvenile                     Appeal from the County Court at Law of
                                                      Harrison County, Texas (Tr. Ct. No. 5105-
No. 06-22-00073-CV                                    J). Opinion delivered by Justice Stevens,
                                                      Chief Justice Morriss and Justice van Cleef
                                                      participating.


       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the juvenile court’s order of transfer.
       We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.
                                                      RENDERED DECEMBER 14, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk